OVERTON, Justice.
In this cause the petitioner, Janet Reno, State Attorney for the Eleventh Judicial Circuit, seeks a writ to prohibit Ralph N. Person, Judge of the Circuit Court of the Eleventh Judicial Circuit, from requiring her to disclose, prior to trial, her justifica*2tion for seeking the death penalty in the case of State of Florida v. James Allen Bryant, Dee Casteel, Michael Irvine and William Rhodes, Circuit Court Case No. 84-9397. We have jurisdiction. Art. V, § 3(b)(8), Fla. Const. For the reasons expressed in State v. Bloom, 497 So.2d 2 (Fla.1986), we grant the petition but withhold the issuance of the writ, believing that the circuit judge will comply with our ruling on this issue as expressed in Bloom.
It is so ordered.
McDonald, C.J., and BOYD, EHR-, LICH and SHAW, JJ., concur.
ADKINS and BARKETT, JJ., concur in result only.